DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
In the application data sheet filed 2/24/2021 this application is described as a divisional of application 16/316,708, which is described as a continuation of PCT/AU2017/050713, and which claims foreign priority to AU2016902710.
This is not consistent with PTO records, which indicate that this application is a divisional of application 16/316,708, which is a national stage entry (371) of PCT/AU2017/050713, and which claims foreign priority to AU2016902710.
Appropriate correction is required.
Drawings
The drawings are objected to because pages 9 and 10 of the drawings are both labelled Figures 8 and 8a. The Examiner suggests a renaming of these drawings to Figure 8a and Figure 8b respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
With regard to independent claim 1, the third and fourth limitations state:
c) using the annotation data the controller accumulating a set of all non-speech features for each recording;
d) using the annotation data the controller forming a set comprising speech features for all speakers each recording;

As presented, the limitations raise an issue of indefiniteness in that the limitations state the use of ‘the annotation data’ without any active positive step delimiting how this ‘use’ is actually practised.
Even further, the claim limitations are indefinite in that it is unclear as to what the terms:
‘the annotation data the controller accumulating …’ and
‘the annotation data the controller forming …’
actually mean in these situations.
Claim 1 is hereby rejected under 35 U.S.C. 112(b).
Dependent claims 2-8 are also hereby rejected under 35 U.S.C. 112(b) given their dependence on a rejected base claim while failing to rectify the issue raised with regard to base claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
GRANCHAROV et al (US 2019/0080697 A1) provides teaching for the generation of an enrolled speaker probability model based on feature vectors, and the further generation of a universal speaker probability model based on the speaker feature vectors and an adapted UBM-GMM [0012].
TSUJIKAWA (US 2017/0263257 A1) provides teaching for the generation of a UBM on the basis of features of a plurality of unspecified speakers, the UBM which is then used for generating a personal model to identify a speaker (which can be applied to diarisation) [0056].
Sargin et al (U.S. 8,913,103 B1) provides teaching for the maintaining of a UBM for the purpose of performing speaker clustering/diarisation based on the extraction of audio features (Col 11 lines 1-8).
GOIRE et al (WO 02103681 A1) provides teaching for segmenting an audio document by speaker and as well as the various time intervals during which each speaker is speaking (page 2 line 26-30).
Meteer et al (U.S. 6,898,277 B1) provides teaching for a means for identifying speech and non-speech events, as well as speaker change detections, in an audio recording (Col 3 lines 22-28).
BOCKLET et al (US 2018/0005633 A1) provides teaching for an audio feature extraction module embodied in a digital signal processor [0101].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657